DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.  The examiner notes that the language regarding “set” was not previously included in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "detection pixel is further configured to output the analog signal".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that only the “normal pixel” in claim 1 referred to generating an “analog signal”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. No. 20140009648).
Regarding claim 1, Kim discloses:
A solid-state imaging element (image sensor 100 may be a complementary metal-oxide semiconductor (CMOS) image sensor, par. 61), comprising:
a pixel array unit (image sensor 100A may include a pixel array 110, par. 77) that includes:
a plurality of normal pixels (pixel array 110 includes a plurality of color sensor pixels C obtaining color image data of an object, par. 78), wherein
the plurality of normal pixels includes a set of normal pixels in two rows by two columns (FIGS. 8A through 9B illustrate different pixel arrangements 110-5a and 110-6a of the pixel array 110, par. 122, where in the pixel arrangement 110-5b illustrated in FIG. 8B, the RGB color sensor pixels R, G, and B and a depth sensor pixel Z are arranged in a Bayer pattern, where the 2x2 arrangement is 2 rows x 2 column of an the array, par. 124 and Fig. 8B), and
a normal pixel of the plurality of normal pixels is configured to:
generate an analog signal based on photoelectric conversion of incident light (In the operation of the unit color sensor pixel 115a, the photodiode PD generates photocharge varying with the intensity of incident light, par. 150, note that a separate block for analog-to-digital conversion of the pixel signal output from the color sensor pixel C may be implemented inside or outside the column AER and read-out circuit block 152, par 181); and
output the analog signal (drive transistor Dx may amplify and transmit photocharge to the select transistor Sx based on a potential corresponding to the photocharge accumulated at the floating diffusion node FD. The select transistor Sx has a drain connected to a source of the drive transistor Dx, and may output a selection signal received from the row driver 130 through the selection signal line SEL to the pixel signal line PIXEL connected to the unit color sensor pixel 115a, par. 150, again note that a separate block for analog-to-digital conversion of the pixel signal output from the color sensor pixel C may be implemented inside or outside the column AER and read-out circuit block 152, par 181); and
a plurality of detection pixels (at least one motion sensor pixel M may be placed around the Bayer pattern, where it can be seen that there is a 2x2 array of motion sensor pixels adjacent to the 2x2 array of color sensor pixels, par. 124 and Fig. 8B), wherein
the plurality of detection pixels includes a set of detection pixels in two rows by two columns (it can be seen that there is a 2x2 array of motion sensor pixels adjacent to the 2x2 array of color sensor pixels, par. 124 and Fig. 8B),
the set of detection pixels is adjacent to the set of normal pixels (it can be seen that there is a 2x2 array of motion sensor pixels adjacent to the 2x2 array of color sensor pixels, par. 124 and Fig. 8B), and
a detection pixel (FIG. 13 is a diagram of the motion sensor pixels M, where the motion sensor pixels M may be DVS pixels, par. 158, and where DVS pixel 117 may include a photodiode 117-1, par. 159, and where photodiode 117-1 may generate an optical current I according to the intensity of incident light, par. 160, and where the voltage of the photodiode 117-1 is processed and output to comparator circuit 117-4, par. 162-164) of the plurality of detection pixels is configured to:
detect that an amount of change in the incident light becomes larger than a threshold (comparator circuit 117-4 may generate an on-event signal or off-event signal when the change in shading of the unit DVS pixel 117 is higher than a predetermined level, par. 164); and
output a detection result (comparator circuit 117-4 may generate an on-event signal or off-event signal when the change in shading of the unit DVS pixel 117 is higher than a predetermined level, par. 164, where on-event signal may be at a high level when the shading of the unit DVS pixel 117 is brighter than a predetermined level, and the off-event signal may be at a high level when the shading of the unit DVS pixel 117 is darker than a predetermined level. The on- and off-even signals may be transmitted to the digital logic 117-5, par. 165); and
an analog-to-digital conversion unit configured to convert the analog signal into a digital signal (a separate block for analog-to-digital conversion of the pixel signal output from the color sensor pixel C may be implemented inside or outside the column AER and read-out circuit block 152, par 181).
Regarding claim 4, Kim further discloses:
		normal pixel includes is provided with
a photodiode configured to photoelectrically convert the incident light to generate electric charge (photodiode PD generates photocharge varying with the intensity of incident light, par. 150),
an electric charge accumulation unit configured to accumulate the electric charge and generate a voltage corresponding to an amount of the electric charge (floating diffusion node FD, where transfer transistor Tx may transfer the photocharge  to the floating diffusion node FD where there is a potential corresponding to the photocharge accumulated at the floating diffusion node FD, par. 150),
a transfer transistor configured to transfer the electric charge from the photodiode to the electric charge accumulation unit (transfer transistor Tx, where transfer transistor Tx may transfer the photocharge to the floating diffusion node FD, par. 150), and
a reset transistor configured to initialize the electric charge accumulation unit (reset transistor Rx may reset the floating diffusion node FD to VDD in response to a reset signal received from the row driver 130 through the reset signal line RS, par. 150).
Regarding claim 9, Kim further discloses:
the detection pixel is further configured to output the analog signal (photodiode 117-1 may generate an optical current I according to the intensity of incident light and inverter INV may invert a voltage at a terminal of the photodiode 117-1 so as to output a first voltage Vin, par. 160-162).
Regarding claim 10, see the rejection of claim 1 and note that the solid-state imaging element was an image sensor 100 as an imaging device.  Kim further discloses:
a digital signal processing unit configured to process that processes the digital signal (image sensor 100 may generate color image data output from at least one color sensor pixel (not shown) or motion image data output from at least one motion sensor pixel (not shown), and transmit digital image data IDATA to the ISP 200, and  ISP 200 may receive the image data IDATA, process the image data IDATA, and generate a processed image data IDATA', par. 59 and 62).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 20140009648) in view of Innocent et al. (U.S. Pub. No. US 20170366764 A1).
Regarding claim 2, Kim further discloses:
		the normal pixel includes
a photodiode configured to photoelectrically convert the incident light to generate electric charge (photodiode PD generates photocharge varying with the intensity of incident light where there is a potential corresponding to the photocharge accumulated at the floating diffusion node FD, par. 150),
a former stage electric charge accumulation unit configured to accumulate the electric charge (floating diffusion node FD, where transfer transistor Tx may transfer the photocharge to the floating diffusion node FD, par. 150),
a former stage transfer transistor configured to transfer the electric charge from the photodiode to the former stage electric charge accumulation unit (transfer transistor Tx, where transfer transistor Tx may transfer the photocharge to the floating diffusion node FD, par. 150).
Kim is silent with regards to a discharge transistor configured to discharge the electric charge from the photodiode, a latter stage electric charge accumulation unit configured to accumulate the electric charge and generate a voltage corresponding to an amount of the electric charge, a reset transistor configured to initialize the latter stage electric charge accumulation unit, and a latter stage transfer transistor configured to transfer the electric charge from the former stage electric charge accumulation unit to the latter stage electric charge accumulation unit.
Innocent discloses:
a pixel (image sensor pixel 22, par. 24) includes
a photodiode configured to photoelectrically convert the incident light to generate electric charge (photosensitive region 50 (e.g., photodiode 50) receives incident light over a period of time (i.e., exposure time) and generate an image signal corresponding to the incident light over the exposure time, par. 24),
a discharge transistor configured to discharge the electric charge from the photodiode (photodiode reset transistor 52, where photodiode 50 may be coupled to voltage source 51 with first supply voltage Vdd through photodiode reset transistor 52 (sometimes referred to herein as anti-blooming transistor 52) where when control signal RST_PD is asserted (e.g., pulsed high), photodiode 50 may be reset to first supply voltage Vdd, par. 24),
a former stage electric charge accumulation unit configured to accumulate the electric charge (storage region 56 may be a doped-semiconductor region (e.g., a doped silicon region formed in a silicon substrate by ion implantation, impurity diffusion, or other doping techniques) that has charge storage capabilities (e.g., a capacitance), where first transfer transistor 54 may transfer the image signal stored at photodiode 50 to storage region 56, par. 25),
a former stage transfer transistor configured to transfer the electric charge from the photodiode to the former stage electric charge accumulation unit (first transfer transistor 54 may transfer the image signal stored at photodiode 50 to storage region 56, par. 25),
a latter stage electric charge accumulation unit configured to  accumulate the electric charge and generate a voltage corresponding to an amount of the electric charge (floating diffusion region 60 may be a doped semiconductor region (e.g., a region in a silicon substrate that is doped by ion implantation, impurity diffusion, or other doping processes), for example, where floating diffusion region 60 may serve as another storage region for storing charge during image data gathering operations and floating diffusion region 60 may have a charge storage capacity (capacitance), par. 27),
a reset transistor configured to initialize the latter stage electric charge accumulation unit (transistor 68 couples floating diffusion region 60 to a second supply voltage (e.g., Vdd) that may the same as or different from first supply voltage Vdd and when control signal RST_FD is asserted, transistor 68 is turned on and floating diffusion node is reset to the second supply voltage level., par. 28), and
a latter stage transfer transistor configured to transfer the electric charge from the former stage electric charge accumulation unit to the latter stage electric charge accumulation unit (transfer transistor 58 may have a gate terminal that is controlled by second transfer control signal TX2 where transfer control signal TX2 may be pulsed high to transfer charge from storage region 56 into floating diffusion region 60, par. 27).
As can be seen in par. 29 this is advantageous in that conversion of incident light into corresponding image signals at photodiode 50 may occur simultaneously with image signal readout by the readout circuitry.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a discharge transistor configured to discharge the electric charge from the photodiode, a latter stage electric charge accumulation unit configured to accumulate the electric charge and generate a voltage corresponding to an amount of the electric charge, a reset transistor configured to initialize the latter stage electric charge accumulation unit, and a latter stage transfer transistor configured to transfer the electric charge from the former stage electric charge accumulation unit to the latter stage electric charge accumulation unit.
Regarding claim 3, Innocent further discloses:
the discharge transistor is further configured to discharge the electric charge at an exposure starting timing (photodiode reset transistor 52, where photodiode 50 may be coupled to voltage source 51 with first supply voltage Vdd through photodiode reset transistor 52 (sometimes referred to herein as anti-blooming transistor 52) where when control signal RST_PD is asserted (e.g., pulsed high), photodiode 50 may be reset to first supply voltage Vdd, par. 24 and subsequent to photodiode reset, a given integration period may begin and photodiode 50 may begin generating and storing an image signal, par. 25),
the former stage transfer transistor is further configured to transfer the electric charge at an exposure finishing timing (when the given integration period ends first transfer transistor 54 may transfer the image signal stored at photodiode 50 to storage region 56, par. 25),
the reset transistor is further configured to initialize the latter stage electric charge accumulation unit based on transfer of the electric charge to the former stage electric charge accumulation unit (transistor 68 couples floating diffusion region 60 to a second supply voltage (e.g., Vdd) that may the same as or different from first supply voltage Vdd and when control signal RST_FD is asserted, transistor 68 is turned on and floating diffusion node is reset to the second supply voltage level, and subsequent to image signal readout by the readout circuitry and floating diffusion region reset, a new integrated image signal may be transferred from storage region 56 to floating diffusion region 60, par. 28 and 29), and
the latter stage transfer transistor is further configured to transfer the electric charge based on the initialization of the latter stage electric charge accumulation unit (transfer transistor 58 may have a gate terminal that is controlled by second transfer control signal TX2 and transfer control signal TX2 may be pulsed high to transfer charge from storage region 56 into floating diffusion region 60, where subsequent to image signal readout by the readout circuitry and floating diffusion region reset, a new integrated image signal may be transferred from storage region 56 to floating diffusion region 60, par. 27, 29).
As can be seen in par. 30 this is advantageous in that a correlated double sampling readout process may be used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the discharge transistor is further configured to discharge the electric charge at an exposure starting timing, the former stage transfer transistor is further configured to transfer the electric charge at an exposure finishing timing, the reset transistor is further configured to initialize the latter stage electric charge accumulation unit based on transfer of the electric charge to the former stage electric charge accumulation unit, the latter stage transfer transistor is further configured to transfer the electric charge based on the initialization of the latter stage electric charge accumulation unit.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 20140009648) in view of Watanabe et al. (U.S. Pub. No. 20180167575).
Regarding claim 5, Kim is silent with regards to transfer transistor is further configured to transfer the electric charge at an exposure starting timing, the reset transistor is further configured to initialize the electric charge accumulation unit at the exposure starting timing, the transfer transistor is further configured to transfer the electric charge at an exposure finishing timing, and the reset transistor is further configured to initialize the electric charge accumulation unit based on transfer of the electric charge.
Watanabe discloses: (note that FIG. 11 is a circuit diagram showing an example of another configuration of the pixel 50 (the normal pixel 51) in the solid-state imaging device 1, par. 152):
transfer transistor is further configured to transfer the electric charge at an exposure starting timing (photoelectric conversion element PD1 is a photodiode configured to photoelectrically convert incident light (a light beam), generate a charge signal, and store the generated charge signal and charge transfer transistor 511 transfers the charge signal generated and accumulated by the photoelectric conversion element PD1 to the gate terminal of the amplification transistor 513 in accordance with a control signal TX input from the vertical scanning circuit 20, where the charge signal transferred by the charge transfer transistor 511 is stored in the node capacitor FD1, par. 59-61, and at t1 vertical scanning circuit 20 sets the control signal RST1 and the control signal TX1 to a “High” level at the same time and sets the pixel reset transistor 512 and the charge transfer transistor 511 to an ON state and thereby photoelectric conversion elements PD1 and node capacitors FD1 provided in all the normal pixels 53 within the pixel array section 40 are reset, par. 169),
the reset transistor is further configured to initialize the electric charge accumulation unit at the exposure starting timing (in a case the normal photographing is performed, all the normal pixels 53 within the pixel array section 40 are first reset at time t1 where vertical scanning circuit 20 sets the control signal RST1 and the control signal TX1 to a “High” level at the same time and sets the pixel reset transistor 512 and the charge transfer transistor 511 to an ON state and thereby photoelectric conversion elements PD1 and node capacitors FD1 provided in all the normal pixels 53 within the pixel array section 40 are reset, par. 169),
the transfer transistor is further configured to transfer the electric charge at an exposure finishing timing (subsequently, at time t4, the vertical scanning circuit 20 sets the control signal TX1 to the “High” level, sets the charge transfer transistor 511 to an ON state, and transfers a charge signal stored in the photoelectric conversion element PD1 to the gate terminal of the amplification transistor 513 and the charge signal transferred by the charge transfer transistor 511 is stored in the node capacitor FD1, par. 175), and
the reset transistor is further configured to initialize the electric charge accumulation unit based on transfer of the electric charge (at time t2, the vertical scanning circuit 20 sets the control signal RST1 to the “High” level, sets the pixel reset transistor 512 to an ON state, and resets the node capacitor FD1, par. 172 and Fig. 12 and at time t4 vertical scanning circuit 20 sets the control signal TX1 to the “High” level, sets the charge transfer transistor 511 to an ON state, and transfers a charge signal stored in the photoelectric conversion element PD1 to the gate terminal of the amplification transistor 513 and the charge signal transferred by the charge transfer transistor 511 is stored in the node capacitor FD1, par. 175).
As can be seen in par. 171 this is advantageous in that a noise removal process can be performed to obtain a difference between the signal voltage of the reset level of a photoelectric conversion element in the normal pixel and the signal voltage of the exposure level.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transfer transistor is further configured to transfer the electric charge at an exposure starting timing, the reset transistor is further configured to initialize the electric charge accumulation unit at the exposure starting timing, the transfer transistor is further configured to transfer the electric charge at an exposure finishing timing, and the reset transistor is further configured to initialize the electric charge accumulation unit based on transfer of the electric charge.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 20140009648) in view of Ueno (U.S. Pub. No. 20140022430).
Regarding claim 6, Kim further discloses:
a specific number of columns are in a direction perpendicular to a direction in the pixel array unit (there is a 2x2 array of motion sensor pixels adjacent to the 2x2 array of color sensor pixels equating to 4 columns and 2 rows of an array, par. 124 and Fig. 8B, and pixel array 110 includes a plurality of color sensor pixels C obtaining color image data of an object, and a plurality of motion sensor pixels M sensing the motion of the object arranged in an alternating pattern of an array, Fig. 2 and par. 77-78, and where FIG. 8B is a diagram of a pixel arrangement 110-5b of the pixel array 110 illustrated in FIG. 2, par. 101, therefore as the arrangement of Fig. 8B is used in the alternating pattern of Fig. 2, the 2x2 array of motion sensor pixels and 2x2 array of color sensing pixels alternate in the row direction and column direction),
at least one of the normal pixel or the detection pixel is in each of the specific number of columns (there is a 2x2 array of motion sensor pixels adjacent to the 2x2 array of color sensor pixels equating to 4 columns and 2 rows of an array, par. 124 and Fig. 8B, and pixel array 110 includes a plurality of color sensor pixels C obtaining color image data of an object, and a plurality of motion sensor pixels M sensing the motion of the object arranged in an alternating pattern of an array, Fig. 2 and par. 77-78, and where FIG. 8B is a diagram of a pixel arrangement 110-5b of the pixel array 110 illustrated in FIG. 2, par. 101, therefore as the arrangement of Fig. 8B is used in the alternating pattern of Fig. 2, the 2x2 array of motion sensor pixels and 2x2 array of color sensing pixels alternate in the row direction and column direction which means there are both motions sensor pixels and color sensor pixels in each column and each row),
Kim is silent with regards to the analog-to-digital conversion unit includes analog-to-digital converters of a positive integral multiple of the specific number of columns, and each of the analog-to-digital converters converts the analog signal from a different column out of the specific number of columns into the digital signal.
Ueno discloses:
the analog-to-digital conversion unit includes analog-to-digital converters of a positive integral multiple of the specific number of columns (column parallel AD conversion unit 22 includes a number N of ADCs (Analog to Digital Converters) 31.sub.1 to 31.sub.N to perform, in parallel, the AD conversion of the electrical signals of all the N pixels 11.sub.m,1 to 11.sub.m,N arranged in one row, where it can be seen that there is one ADC 31 connected to each vertical signal line 42, Fig. 2 and par. 74 and 77), and
each of the analog-to-digital converters converts the analog signal from a different column out of the specific number of columns into the digital signal (column parallel AD conversion unit 22 performs, in parallel, AD conversion of the voltages (electrical signals) supplied from the pixels 11.sub.m,1 to 11.sub.m,N arranged in one row via the vertical signal lines 42.sub.1 to 42.sub.N, and supplies resultant digital data to the output unit 23 as pixel values (pixel data) of the pixels 11.sub.m,1 to 11.sub.m,N, par. 74 and Fig. 2).
As can be seen in par. 155 this is advantageous in that AD conversion can be done in parallel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include analog-to-digital conversion unit includes analog-to-digital converters of a positive integral multiple of the specific number of columns, and each of the analog-to-digital converters converts the analog signal from a different column out of the specific number of columns into the digital signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697